Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/21 has been entered.
 
DETAILED ACTION
The response of 10/29/21 was received and considered
Claims 1-16 are pending.  

Response to Arguments
Applicant’s arguments and amendments, filed 10/29/21, with respect to claims 1-16 have been fully considered and are persuasive.  The previous rejections of claims 1-16 have been withdrawn. 

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
US 2013/0340081 to Sakthikumar et al. teaches reporting malicious software activity.  
US 2014/0230070 to Ramamurthy et al. teaches auditing database log entries to determine if sensitive data is accessed.  

converting each expression of the log entry into a set of transformed expressions; comparing the set of transformed expressions with the set of transformed sensitive data registered at the log handler; in response to the comparing, determining a match of at least one of the set of transformed expressions with one or more of the set of transformed sensitive data; and issuing an alert that the log entry includes sensitive data, wherein converting the sensitive data into a set of transformed sensitive data includes at least one of: generating a hash value for the related data element; performing a symmetrical encryption; and performing an asymmetrical encryption.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUBREY H WYSZYNSKI whose telephone number is (571)272-8155.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMBIZ ZAND can be reached on 571-272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Aubrey H Wyszynski/
Examiner, Art Unit 2434

/KAMBIZ ZAND/Supervisory Patent Examiner, Art Unit 2434